Citation Nr: 0304750	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  01-09 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to October 
1973.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  

The veteran's claim of entitlement to service connection for 
a left knee disability was previously before the Board.  In 
an August 2002 decision, the Board determined that new and 
material evidence had been presented to reopen the veteran's 
claim of entitlement to service connection for a left knee 
disability.  At that time, the Board also concluded that 
additional development was required in order to properly 
adjudicate the veteran's claim.  That development has been 
completed, and the claim is once again before the Board for 
appellate review.


FINDINGS OF FACT

1.	The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.	The evidence of record has demonstrated that the veteran's 
left knee disability, characterized as posttraumatic 
arthritis of the left knee, residuals of torn medial 
meniscus, status postoperative left knee arthroscopies and 
left high tibial osteotomy, is etiologically related active 
service.


CONCLUSION OF LAW

Posttraumatic arthritis of the left knee, residuals of torn 
medial meniscus, status postoperative left knee arthroscopies 
and left high tibial osteotomy were incurred during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (2002).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in December 1998 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in an August 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a November 2001 statement of the case the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claim 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a November 2001 letter and the November 2001 statement of 
the case, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  Specific regulations pertaining to 
the VCAA were provided to the veteran in the November 2001 
statement of the case.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
reports and private medical records.  In addition, the 
veteran was afforded a VA examination in December 2002, which 
will be addressed below.  The Board finds that all known and 
ascertainable medical records have been obtained and are 
associated with the claims file.  The veteran does not appear 
to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.	Legal analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions, particularly those 
given at the April 2002 personal hearing; service medical 
records; lay statements; private medical records; VA 
outpatient treatment reports; and a VA examination report 
dated in December 2002.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, it is not required to discuss each and every piece 
of evidence in a case.  The evidence submitted by the veteran 
or on his behalf is extensive and will not be discussed in 
detail.  The Board will summarize the relevant evidence where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury incurred in or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
incurred in or disease contracted in the line of duty, in 
active military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West Supp. 
2002); 38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran is seeking entitlement to service connection for 
a left knee disability.  For reasons and bases to be 
explained below, the Board concludes that the evidence 
supports the proposition that a left knee disability was 
incurred during active service.    

As noted above, in order for service connection to be 
granted, elements of a current disability, in-service disease 
or injury, and medical nexus must be met.  See Hickson, 
supra.

With respect to evidence of a current disability, the veteran 
was diagnosed with posttraumatic arthritis of the left knee, 
residuals of a torn medial meniscus of the left knee, and 
status post left knee arthroscopy x 2 by a VA examiner in 
December 2002.  In addition, the veteran was diagnosed with 
severe degenerative arthritis with old internal derangement 
and high tibial osteotomy of the left knee by M.D.S., M.D., 
in February 2000; in a February 1999 letter, J.S.S., M.D. 
indicated that his diagnosis was moderate osteoarthritis 
affecting both knees with previous arthroscopies of the left 
knee and a proximal tibial osteotomy on the left side.  Thus, 
the first element of the Hickson analysis, evidence of a 
current disability, has been satisfied.

With respect to evidence of an in-service injury, service 
medical records reveal that, in January 1973, the veteran 
complained of left knee tenderness of 6 days duration with 
left knee swelling that had resolved.  He denied any history 
of injury and stated that he earlier felt that it had locked, 
but that he now had soreness.  No effusion or instability was 
observed and there was a negative McMurray test.  Crepitus 
was noted with good range of motion.  The veteran was advised 
to stay off of his knee when having pain.  A February 1973 
treatment report indicated that the veteran's knee had 
"acted up" recently.  The October 1973 separation 
examination was negative for complaints or findings referable 
to his knees, and his lower extremities and musculoskeletal 
system were described as normal.  

While the veteran was not diagnosed with a specific left knee 
disorder, service medical records reflect that he had 
complaints of left knee pain with swelling.  Further, on 
examination, crepitus was found.  Resolving the benefit of 
the doubt in the veteran's favor, evidence of an in-service 
left knee disorder is found.  The Board finds that the second 
Hickson element has been satisfied.

Thus, the medical evidence of record has shown that the 
veteran currently has a left knee disability, and the service 
medical records document in-service complaints of left knee 
pain and swelling and objective evidence of crepitus, 
indicating some left knee pathology.  As explained below, a 
VA physician has linked the veteran's current left knee 
disability to his active service.  Thus, evidence of a 
medical nexus opinion has also been met.  

In an August 1994 statement, the veteran asserted that he had 
initially injured his left knee in 1971 and that the injury 
was aggravated by his occupation that required him to climb 
up and down ladders and stairs.  The December 2002 VA 
examiner specifically addressed the issue of whether the 
veteran's current left knee disability was related to an 
incident of active service.  The examiner concluded that, in 
fact, the left knee disability was "as likely as not" 
related to in-service left knee injuries that were aggravated 
by going up and down a ship ladder.  The Board additionally 
observes that in a September 2000 medical statement, J.S.S., 
M.D., asserted that the veteran initially injured his left 
knee playing basketball during active service in 1971 and 
that the twisting injury incurred at that time had caused 
left knee problems that had extended through the years.  In 
particular, Dr. S. opined that the veteran's left knee had 
exhibited a "steady progression of symptoms" since his 
initial 1971 injury.  Although the 1971 injury is not 
documented in the veteran's service medical records, the 
veteran has consistently reported in numerous post-service 
treatment records that he initially injured his left knee in 
service in 1971.  Moreover, there is documentation in the 
veteran's service medical records that the veteran's left 
knee was symptomatic in 1973 in service.  Post-service 
records do document ongoing complaints and treatment related 
to the veteran's left knee.  Thus, as there is objective 
medical evidence linking the veteran's current left knee 
disability to active service, the third Hickson element has 
also been met.  



C.	Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the evidence supports a grant of service 
connection for a left knee disability, characterized as 
posttraumatic arthritis of the left knee, residuals of torn 
medial meniscus, status postoperative left knee arthroscopies 
and left high tibial osteotomy, is warranted.  See 38 C.F.R. 
§§ 3.303, 3.304 (2001).  The appeal is accordingly granted to 
that extent. 


ORDER

Service connection for posttraumatic arthritis of the left 
knee, residuals of torn medial meniscus, status postoperative 
left knee arthroscopies and left high tibial osteotomy is 
granted.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

